SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (date of earliest event reported): December 21, 2007 ATLANTIC BANCGROUP, INC. (Exact name of registrant as specified in its charter) Florida 001-15061 59-3543956 (State or other jurisdiction Commission File Number (I.R.S. Employer Of incorporation) Identification No.) 1315 South Third Street Jacksonville Beach, Florida 32250 (address of principal executive offices) Registrant’s telephone number: (904) 247-9494 ITEM 5.02.Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On December 21, 2007, Jimmy D. Dubberly retired from Atlantic BancGroup, Inc.’s (“Company”) Board of Directors. Mr. Dubberly was a founding director of the Company in 1998 and of the Company’s wholly-owned subsidiary, Oceanside Bank in 1996. Date:December 21, 2007 Atlantic BancGroup, Inc. (Registrant) By: /s/ Barry W. Chandler Barry W. Chandler Principal Executive Officer
